973 A.2d 663 (2009)
292 Conn. 914
James C. LESTORTI
v.
Ralph J. DELEO et al.
Supreme Court of Connecticut.
Decided June 25, 2009.
David S. Hardy and Anthony M. Fitzgerald, New Haven, in support of the petition.
The defendant Louis A. Lestorti, Jr.'s petition for certification for appeal from the Appellate Court, 114 Conn.App. 50, 968 A.2d 941 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's decision granting the plaintiffs motion to strike the defendant's counterclaim for equitable contribution?"
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18393.